In cause No. 3307 [38 S.W.2d 1119], Scott Stimpson, a minor, filed suit against the appellee to recover for injuries, and in this case, No. 3308, T. C. Stimpson, as the father of said minor, also sued to recover damages growing out of the same accident. The trial court sustained general demurrers in both cases. The petitions, in so far as they seek to recover, are practically identical in their respective allegations.
The Supreme Court having held in cause No. 3307 that the petition was insufficient as against a general demurrer [36 S.W.2d 473], based upon such holding we affirm the judgment of the trial court sustaining the general demurrer herein.
Affirmed.
 *Page 165